DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Response to Amendment
The amendment filed 10/21/2022 has been entered. Claims 1 and 3-20 remain pending in the application. 

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claim 1, lines 14-15, “the stiffening element” should read “the at least one stiffening element” as in line 7, if that is the intended meaning. 
In claim 16, line 15, “the stiffness of the filling material” should read “the first axial stiffness of the filling material” as in line 4, if that is the intended meaning.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (US 20110098533), hereinafter Onoda, in view of Biagtan, et al. (US 20020058888), hereinafter Biagtan, NetComposites (Composite materials guide: Resin Systems - Strength & Stiffness, NetComposites Ltd, Feb 1, 2001), hereinafter NetComposites, and Youssefi et al. (Ken Youssefi/Thalia Anagnos, Structures and Stiffness, Introduction to Engineering, Engineering 10, SJSU, slide 33, Oct 16, 2008), hereinafter Youssefi.
Regarding claim 1, Onoda teaches an elongated device (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B), comprising:
a cross section (generally depicted in Fig. 3A) over at least part of the elongated device, the cross section including:
 a filling material (resin 2P) with a first axial stiffness (an axial stiffness of resin, [0082], Figs. 3A-B). 
a lumen (2A, 2B, 2C) arranged inside the filling material wherein the lumen is configured to accommodate an optical fiber with optical shape sensing properties (2A, 2B, 2C are lumens with optical fiber sensors inside [0082], Figs. 3A-B); 
at least one stiffening element (2M) arranged inside the filling material and outside the lumen (a metal wire 2M [0082], Figs. 3A-B), wherein
the at least one stiffening element is formed by a material (a metal) having a second axial stiffness (that of a metal [0082], Figs. 3A-B), wherein the filling material, the lumen, and the stiffening element are configured with respect to material stiffnesses, and relative geometrical position, so as to provide a circular or substantially circular bending behavior of at least a length portion of the elongated device (Note that the substantially circular bending behavior follows from the symmetry of the device with the stiffening element, with a metal wire (2M [0082], Figs. 3A-B of Onoda) in its center. This design will prevent the device from excessive bending and bending behavior will be circular at least a length portion of the elongated device, so that the device will not turn on itself. The recitation “to provide a circular or substantially circular bending behavior of at least a length portion of the elongated device” is not seen as a structural limitation but as an expectation that the circular or near circular symmetry of the arrangement of the elements as recited translates into the circular symmetry in bending of the recited structure when external force is applied. Because Onoda teaches a similar structural arrangement, the structure of Onoda is capable of “a circular or substantially circular bending behavior of at least a length portion of the elongated device”).).
Onoda does not disclose (1) stiffness of resin and the resin to be an epoxy resin, (2) stiffness of metal and the metal to be steel, wherein the second axial stiffness (that of the metal) is higher than the first axial stiffness (that of the resin);
(3) a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.
However, regarding feature (1), NetComposites discloses stiffness of resin, which is analogous art. NetComposites teaches that resin has stiffness associated with it (“Two important mechanical properties of any resin system are its tensile strength and stiffness" Strength & Stiffness, l. 1, p. 1) and that resin is an epoxy resin (“typical epoxy will have higher properties than a typical polyester and vinylester for both strength and stiffness.p. 2, l. 1-2) with stiffness about 3.5 GPa, (“Epoxy,” Tensile Modulus (GPa) chart, page 1).
Therefore, based on NetComposites’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Onoda to have an epoxy resin as the filling material with a first axial stiffness, as taught by NetComposites, in order to provide filling material with higher properties than those of a typical polyester and vinylester for both strength and stiffness (NetComposites: page 2, l. 1-3). 
Regarding feature (2), Onoda as modified by NetComposites further does not teach stiffness of metal and the metal to be steel, wherein the second axial stiffness is higher than the first axial stiffness.
However, Youssefi discloses stiffness of metals and other materials (slide 33), which is analogous art. Youssefi teaches that a metal is steel (“Material 1020 steel   1, 1040 steel  2, 4140 steel   3…, 01 tool steel   7,” Slide 33) with the second axial stiffness (the stiffness of steel is 200 GPa, “steel,” rows 1-7, yellow circles, Slide 33).
Therefore, based on Youssefi‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda and NetComposites to have one stiffening element that is formed by steel, as taught by Youssefi, in order to increase stiffness of the stiffening element, thereby improving its functionality because steel is 3 times stiffer than aluminum (Youssefi: slide 33). In the combined invention of Onoda, NetComposites, and Youssefi, the second axial stiffness (that of steel) is higher than the first axial stiffness (that of epoxy resin).
Regarding feature (3), Onoda as modified by NetComposites and Youssefi further does not teach a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.
However, Biagtan discloses composite guidewires (Composite guidewire 80, figs. 20-21, [0046]), which is analogous art. Biagtan teaches a braiding structure (“the composite wires are wound around the filler material” [0052], figs. 20-21) encircling all of: the filling material (The filler material 85 [0055], fig. 15) , the lumen (“The filler material 85 may be tubular in form 86,” [0055], fig. 15; “the hollow section” [0057]), and the at least one stiffening element  (magnets 89, fig. 20, magnet 91, fig. 21, inside the filler 85, figs. 20-21, [0057]).
Therefore, based on Biagtan‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, and Youssefi to add a braiding structure encircling all of the filling material, the lumen, and the at least one stiffening element, as taught by Biagtan, in order to facilitate the use of optical shape sensor in medical procedures by making it resistant to surface damage, in which case it represents a guidewire with optical fibers inside. Adding a braiding structure would not affect the sensor functionality, which is based on light reflection inside the optical fiber. In the combined invention of Onoda, NetComposites, Youssefi, and Biagtan, the filling material, the lumen, the stiffening element, and the braiding structure are configured with respect to material stiffnesses, and relative geometrical position, so as to provide a circular or substantially circular bending behavior of at least a length portion of the elongated device.

Regarding claim 12, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda teaches that the filling material is a polymeric material (resin 2P [0082], Figs. 3A-B) and the at least one stiffening element is formed by a material comprising a metal (a metal wire 2M [0082], Figs. 3A-B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Zarbatany et al. (US 5810867), hereinafter Zarbatany.
Regarding claim 3, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one stiffening element tapers in a distal end portion of the device.
However, Zarbatany discloses dilatation catheter with varied stiffness, which is analogous art. Zarbatany teaches that the stiffening element tapers in a distal end portion of the device (“Stiffening wire 22 is reduced in diameter in steps from the proximal to the distal end to provide maximum stiffness and pushability at the proximal end and lower stiffness and greater trackability near the distal end.” Fig. 2, Col. 3, Lines 52-67).
Therefore, based on Zarbatany‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the stiffening wire with the stiffening element that tapers in a distal end portion of the device, as taught by Biagtan, in order to provide additional flexibility at the distal end, which can be advantageous during medical procedures because of complex shapes of organs.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Klint (US 20040082879), hereinafter Klint.
Regarding claim 4, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the braiding structure has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device.
However, Klint discloses endovascular medical device with plurality of wires, which is analogous art. Klint teaches that the braiding structure has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device (“The size of the pitch angle a (FIG. 2) depends on the diameter of the wires, the diameter of the body portion 3 and the number of wires in the row...  The present invention includes providing a medical device having different segments wherein the row of wires is set to different pitch angles, or wherein different rows of wires have different pitch angles” [0052], fig. 2).
Therefore, based on Klint‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the braiding structure with the braiding structure that has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device, as taught by Klint, in order to accommodate differences in the geometry of proximal and distal portions of the devices and reduce wear and tear.
Regarding claim 5, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that an outer diameter of the braiding structure tapers in a distal end portion of the device.
However, Klint discloses endovascular medical device with plurality of wires, which is analogous art. Klint teaches that an outer diameter of the braiding structure tapers in a distal end portion of the device (“In the tapered segment the outer diameter of the catheter diminishes toward the distal end.” Fig. 8, [0058]).  
Therefore, based on Klint‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the braiding structure with the braiding structure with an outer diameter that tapers in a distal end portion of the device, as taught by Klint, in order to improve access by gradually increasing transverse flexibility of the distal end without sacrificing the lateral strength and torque.
 
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Bogusky (US 20140148673), hereinafter Bogusky.
Regarding claim 6, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one stiffening elements includes a plurality of separate stiffening elements arranged inside the filling material.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches a plurality of separate stiffening elements arranged inside the filling material (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig.12. Similar arrangement is also shown in Figs. 7, 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material. It is implied that stiffening members 130a are straight, which is also shown in the cross-section 7A-7A in fig. 7 for the similar arrangement).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the stiffening element with a plurality of separate stiffening elements  arranged inside the filling material, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 7, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that said plurality of separate stiffening elements are arranged equally spaced from each other.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that said plurality of separate stiffening elements are arranged equally spaced from each other (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12. Similar arrangement is also shown in Fig. 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have said plurality of separate stiffening elements arranged equally spaced from each other, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 8, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the plurality of separate stiffening elements includes at least two straight stiffening elements.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that the plurality of separate stiffening elements includes at least two straight stiffening elements (“The stiffening tube 130 is composed of a material that is more axially rigid than the surrounding material in which the catheter body 102 is composed. For example, the stiffening tube 130 may take the form of a stainless steel hypotube or coil pipe, while the catheter body 102 along the proximal shaft section 120 may be composed of a more flexible polymer or polymer composite,” [0106]; “four stiffening members 130a about the geometric center of the proximal shaft section 130a” [0108], fig. 12; the cross-section 7A-7A in fig. 7).

Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have at least two straight stiffening elements, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 11, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that said plurality of separate stiffening elements are arranged concentric around the lumen.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that said plurality of separate stiffening elements are arranged concentric around the lumen (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have said plurality of separate stiffening elements arranged concentric around the lumen, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Loh (US 20160038720), hereinafter Loh.
Regarding claim 13, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1 (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B).
Onoda discloses that “the optical fiber sensor 2… has flexibility” [0082], Figs. 3A-B.  Additionally, Onoda teaches that the optical fiber sensor 2 has axial stiffness because of a metal wire 2M located in the middle of the optical fiber sensor 2 [0082], Figs. 3A-B.
While Biagtan teaches that the elongated device is a guidewire (the composite guidewire 80 [0046], figs. 20-21), Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the elongated device is a guidewire.
However, Loh discloses swivel tipped guidewire and related methods, which is analogous art. Loh teaches that the elongated device with flexibility and axial stiffness is a guidewire ("A guidewire may have a stiffness and flexibility along its length such that rotation or torque applied to the proximal section (e.g., to the hub) results in navigating the distal tip.  Under fluoroscopy, a skilled practitioner can advance and torque the guidewire while observing its trajectory and location until a desired target region is reached." [0006]).
Therefore, based on Loh‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the elongated device that is a guidewire, as taught by Loh, in order to facilitate medical procedures by utilizing flexibility and axial stiffness of the elongated device to reach a desired target region (Loh: [0006]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (US 20110098533), hereinafter Onoda, in view of Biagtan, et al. (US 20020058888), hereinafter Biagtan, NetComposites (Composite materials guide: Resin Systems - Strength & Stiffness, NetComposites Ltd, Feb 1, 2001), hereinafter NetComposites, and Youssefi et al. (Ken Youssefi/Thalia Anagnos, Structures and Stiffness, Introduction to Engineering, Engineering 10, SJSU, slide 33, Oct 16, 2008), hereinafter Youssefi, as evidenced by Halevy (US 20110046607), hereinafter Halevy.
Regarding claim 16, Onoda teaches an elongated device (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B), comprising:
a cross section (generally depicted in Fig. 3A) over at least part of the elongated device, the cross section including:
 a filling material (resin 2P) with a first axial stiffness (axial stiffness of resin, [0082], Figs. 3A-B),
a lumen (2A, 2B, 2C) arranged inside the filling material wherein the lumen is configured to accommodate an optical fiber with optical shape sensing properties (2A, 2B, 2C are lumens with optical fiber sensors inside [0082], Figs. 3A-B); 
at least one rod (2M) arranged inside the filling material and outside the lumen (“a metal wire 2M” [0082], Figs. 3A-B. Note that a wire is a thin flexible rod. This is also evidenced by Halevy who uses terms wire and rod interchangeably: “FIG. 8 is a stiffening rod and hook, for use within the balloon catheter device.” [0035]; “FIG. 8 illustrates the stiffening wire 3, and hook 18 at its end.” [0064]), wherein
the at least one rod is formed by a material (a metal) having a second axial stiffness (that of a metal [0082], Figs. 3A-B), wherein the at least one rod provides axial stiffness, resulting in a circular or substantially circular bending behavior of at least a length portion of the elongated device (Examiner of record notes that the substantially circular bending behavior of at least a length portion of the elongated device follows from the symmetry of the device with the stiffening element, with the metal rod (2M [0082], Figs. 3A-B of Onoda) in its center. This design will prevent the device from excessive bending and bending behavior will be circular at least a length portion of the elongated device, so that the device will not turn on itself. The recitation “to provide a circular or substantially circular bending behavior of at least a length portion of the elongated device” is not seen as a structural limitation but as an expectation that the circular or near circular symmetry of the arrangement of the elements as recited translates into the circular symmetry in bending of the recited structure when external force is applied. Because Onoda teaches a similar structural arrangement, the structure of Onoda is capable of “a circular or substantially circular bending behavior of at least a length portion of the elongated device”).
Onoda does not disclose (1) stiffness of resin and the resin to be an epoxy resin, (2) stiffness of metal and the metal to be steel, wherein the second axial stiffness (that of the metal) is higher than the first axial stiffness (that of the resin);
(3) a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.  
However, regarding feature (1), NetComposites discloses stiffness of resin, which is analogous art. NetComposites teaches that resin has stiffness associated with it (“Two important mechanical properties of any resin system are its tensile strength and stiffness" Strength & Stiffness, l. 1, p. 1) and that resin is an epoxy resin (“typical epoxy will have higher properties than a typical polyester and vinylester for both strength and stiffness.p. 2, l. 1-2) with stiffness about 3.5 GPa, (“Epoxy,” Tensile Modulus (GPa) chart, page 1).
Therefore, based on NetComposites‘ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Onoda to have an epoxy resin as the filling material, as taught by NetComposites, in order to provide filling material with higher properties than those of a typical polyester and vinylester for both strength and stiffness (NetComposites: page 2, l. 1-3)
Regarding feature (2), Onoda as modified by NetComposites further does not teach stiffness of metal and the metal to be steel, wherein the second axial stiffness is higher than the first axial stiffness.
However, Youssefi discloses stiffness of metals and other materials (slide 33), which is analogous art. Youssefi teaches that a metal is steel (“Material 1020 steel   1, 1040 steel  2, 4140 steel   3…, 01 tool steel   7,” Slide 33) with the second axial stiffness (the stiffness of steel is 200 GPa, “steel,” rows 1-7, yellow circles, Slide 33).
Therefore, based on Youssefi‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda and NetComposites to have the at least one rod that is formed of steel, as taught by Youssefi, in order to increase stiffness of the at least one rod, thereby improving its functionality because steel is 3 times stiffer than aluminum (Youssefi: slide 33). In the combined invention of Onoda, NetComposites, and Youssefi, the second axial stiffness (that of steel) is higher than the first axial stiffness (that of epoxy resin), resulting in a circular or substantially circular bending behavior of at least a length portion of the elongated device.
Regarding feature (3), Onoda as modified by NetComposites and Youssefi further does not teach a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.
However, Biagtan discloses composite guidewires (Composite guidewire 80, figs. 20-21, [0046]), which is analogous art. Biagtan teaches a braiding structure (“the composite wires are wound around the filler material” [0052], figs. 20-21) encircling all of: the filling material (The filler material 85 [0055], fig. 15) , the lumen (“The filler material 85 may be tubular in form 86,” [0055], fig. 15; “the hollow section” [0057]), and the at least one stiffening element  (magnets 89, fig. 20, magnet 91, fig. 21, inside the filler 85, figs. 20-21, [0057]).
Therefore, based on Biagtan‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, and Youssefi to add a braiding structure encircling all of the filling material, the lumen, and the at least one stiffening element, as taught by Biagtan, in order to facilitate the use of optical shape sensor in medical procedures by making it resistant to surface damage, in which case it represents a guidewire with optical fibers inside. Adding a braiding structure would not affect the sensor functionality, which is based on light reflection inside the optical fiber.
Regarding claim 18, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16, wherein Onoda teaches that the at least one rod comprises a metal (“a metal wire 2M” [0082], Figs. 3A-B).


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 16, and further in view of Bogusky (US 20140148673), hereinafter Bogusky.
Regarding claim 17, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one rod includes a plurality of rods arranged equally spaced from each other.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that the at least one rod includes a plurality of rods (“four stiffening members 130a” [0108], fig. 12) arranged equally spaced from each other (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12. Similar arrangement is also shown in Fig. 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the at least one rod includes a plurality of rods arranged equally spaced from each other, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 20, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one rod includes a plurality of rods arranged concentric around the lumen.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that the at least one rod includes a plurality of rods arranged concentric around the lumen (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the at least one rod that includes a plurality of rods arranged concentric around the lumen, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.

Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “the elongated device according to claim 6, wherein said plurality of separate stiffening elements are spiraled around the lumen” as recited in claim 9. The rejection has been withdrawn after reconsideration because Fleischhacker teaches that helically winding inner and outer coils form hollow lumen cable (abstract, [0016]). This is not equivalent to the plurality of separate stiffening elements that are spiraled around the lumen because the stiffening elements do not form the entire structure but only make the existing structure more stiff.
Claim 10 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “a wire arranged inside the filling material and outside the lumen, wherein the wire and one stiffening element or each stiffening element of the at least one stiffening element have different cross sectional shapes” as recited in claim 10. The rejection has been withdrawn after reconsideration because Fahey merely teaches elongate reinforcement elements (6 and 3) having different sizes (FIGs.2a-b) but not different shape.
Claim 19 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “a wire arranged inside the filling material and outside the lumen, wherein the wire and one rod or each rod of the at least one rod have different cross sectional shapes” as recited in claim 19. The rejection has been withdrawn after reconsideration because Fahey merely teaches elongate reinforcement elements (6 and 3) having different sizes (FIGs.2a-b) but not different shape.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 7-12 of the Appeal Brief.
Claims 1 and 3-20
The Applicant argues that “Applicants first note the Office Action merely concludes the symmetry of the device of the optical fiber sensor necessarily results in the circular or substantially circular bending behavior-this bending behavior is not described in the teachings of Onoda, et al. Thus, Onoda, et al. fails to present evidence in support of the contended rejection.” (Pages 9-11). The Examiner respectfully disagrees and notes that the recitation “to provide a circular or substantially circular bending behavior of at least a length portion of the elongated device” is not seen as a structural limitation but as an expectation that the circular or near circular symmetry of the arrangement of the elements as recited translates into the circular symmetry in bending of the recited structure when external force is applied. Because Onoda teaches a similar structural arrangement, the structure of Onoda is capable of “a circular or substantially circular bending behavior of at least a length portion of the elongated device” as recited in claims 1 and 16. The Applicant argues that “Applicants respectfully rebut this contention of the Office Action that the wire of Onoda, et al. suffices for the claimed rod. Applicants note the rod of the present claim is not used to provide flexibility, but rather to provide "axial and bending stiffness where the bending stiffness can be made equal for both main bending directions by a well- chosen design." (See p. 9, lines 21-22 of the filed application (emphasis added).)” (Page 11). The Examiner respectfully disagrees and notes that “the bending stiffness can be made equal for both main bending directions” is not in the claims. Onoda in view of Biagtan, NetComposites, and Youssefi meets the clam as stated in the rejection above. The Applicant argues that the rejections of the dependent claims have to be withdrawn because they include all the elements and limitations of independent claims 1 and 16 (Page 11). Examiner respectfully disagrees because the independent claims and dependent claims are not patentable over the prior art of record as stated in the rejections above, with the exception of claims 9-10 and 19. The rejection of claim 9 has been withdrawn because Fleischhacker teaches that helically winding inner and outer coils form hollow lumen cable (abstract, [0016]). This is not equivalent to the plurality of separate stiffening elements that are spiraled around the lumen because the stiffening elements do not form the entire structure but only make the existing structure more stiff. The rejections of claims 10 and 19 have been withdrawn because Fahey does not teach that a wire is arranged inside the filling material and outside the lumen, wherein the wire and one stiffening element (one rod) have different cross sectional shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793           
/YI-SHAN YANG/Primary Examiner, Art Unit 3793